*179OPINION OF THE COURT
Per Curiam.
In this proceeding the respondent was charged with 26 allegations of professional misconduct. Charge Sixteen was withdrawn by the petitioner during the course of the disciplinary proceeding. The Special Referee sustained 22 of the remaining 25 charges. Charges Seventeen, Eighteen and Twenty-Six were not sustained. The petitioner moved to confirm the report of the Special Referee. The respondent cross-moved to disaffirm the report "to the extent that charges other than failure to cooperate were sustained and further in mitigation as to those where the respondent admits culpability”.
The charges, as described by the Special Referee, "range from simple and gross neglect, to taking and then abandoning manifestly meritless matters, to dipping into escrow funds entrusted to him, to falsely assuring clients that their cases were pending long after they had been dismissed for his default, to pressuring a client who he knew to be depressed and under a doctor’s care to 'lend’ him a large sum on a nonnegotiable promissory note prepared by him and repayable over 40 months at current C.D. interest—and defaulting on the note after a few payments leaving a still unpaid balance, to commingling clients and personal moneys, to outright conversion”.
After reviewing all of the evidence, we are in agreement with the report of the Special Referee sustaining the 22 charges of professional misconduct. The respondent is guilty of the misconduct outlined above. The petitioner’s motion to confirm the report of the Special Referee is granted and the respondent’s cross motion to disaffirm the report is denied.
The respondent is guilty of serious professional misconduct. Accordingly, the respondent is disbarred forthwith.
Mangano, P. J., Bracken, Kunzeman, Sullivan and Harwood, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that the respondent’s cross motion to disaffirm the report of the Special Referee is denied; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Jose A. Rivera is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
*180Ordered that the respondent shall continue to comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent Jose A. Rivera is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.